DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 2-10,12-15, 18-21 are objected to because of the following informalities: 
Claims 2-10, in the preamble, “A light guide according to” should be “The light guide according to”.  Appropriate correction is required.
Claims 12-15, 18-21, “A luminaire according to” should be “The luminaire according to”
Claims 15 and 21, “the point light sources” should be “the plurality of light sources” for consistent terminology.
Claim 16, “the base” should be “a base”
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 6, 7, 9, 18- 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 and 6 and 9 recites the limitation "the first faces of the collimators" in lines 1 and 2 (claims 3 and 6) and “the first and second faces” (claim 9).  There is insufficient antecedent basis for this limitation in the claim. For the purposes of claim examination, the Examiner will interpret claims 3 and 6 as depending from claim 2, which contains the first recitation of “the first faces”.
Regarding claim 7, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention and whether they limit the scope of the invention. See MPEP § 2173.05(d). For the purposes of claim examination, the Examiner will interpret the limitations as alternates, treating each ‘preferably’ as an ‘or’.
Claim 18 and 21 recites the limitation "A luminaire according to claim 16".  There is insufficient antecedent basis for this limitation in the claim. For the purposes of claim examination, the Examiner will interpret claims 18 and 21 as depending from claim 17, which contains the first recitation of “A luminaire”.
Claims 19-20 are rejected due to their dependence on claim 18.
Claim 21 recites the limitation “the point light sources”. There is insufficient antecedent basis for this limitation in the claim. For the purposes of claim examination, the Examiner will interpret claims 21 as depending from claim 17, which contains the first recitation of “a plurality of light sources”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 8-11, 16-17, 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dau et al., US 2018/0202646 A1.

Regarding claim 1, Dau discloses ”A light guide comprising: 5an elongated base (330, Fig. 3A) comprising a light emitting surface (344, Fig. 3A) at a distal end, and opposing major faces (seen in Fig. 3A); and a plurality of collimators (320, Fig. 3A) arranged in an adjacent manner and projecting in a proximal direction from the base (seen in Fig. 3A), wherein each 10collimator comprises a light receiving surface at a proximal end, wherein each collimator expands laterally outwardly in a distal direction (seen in Fig. 3A and 3C), and whereby substantially all light received at the light receiving surfaces 15internally reflects through the collimators and the base and emits from the light emitting surface (¶ [0060]).”  
Regarding claim 2, Dau discloses the invention of claim 1, as cited above, and further discloses “the plurality of collimators are arranged in a side-by-side immediately adjacent manner along the base (seen in Fig. 3A and 3C), wherein each collimator is shaped as a rectangular frustum comprising opposing first faces and opposing second faces (¶ [0092] “tapered”, ¶ [0093] “rectangular”), and wherein the first faces of the collimators are continuous with corresponding major faces of the base (seen in Fig. 3A and 3C), and wherein the first faces of the collimators are at least partially coplanar with corresponding major faces of the base (seen in Fig. 3A and 3C).  
Regarding claim 8, Dau discloses the invention of claim 1, as cited above, and further discloses “the light receiving surface is flat (¶ [0093] “rectangular” cross section).”
Regarding claim 9, Dau discloses the invention of claim 2 (see 112(b) rejection above for interpretation), as cited above, and further discloses “longitudinal edges between the first and second faces are rounded (seen in Fig. 3C), and the plurality of collimators are arranged in a corner edge by corner edge immediately adjacent manner along the base (seen in Fig. 3C), and wherein the light receiving surface is flat (¶ [0093] “rectangular” cross section).”  
	Regarding claim 10, Dau discloses the invention of claim 1, as cited above, and further discloses “ the plurality of collimators and base are integrally formed, and the plurality of collimators are identically sized and shaped (seen in Fig. 3A, ¶ [0060-0061]).”  
Regarding claim 11, Dau discloses the invention of claim 1, as cited above, and further discloses “a plurality of light sources (Light emitting elements (LEEs) 312, Fig. 3C) in optical communication with the light receiving surfaces; a board onto which the plurality of light sources are mounted (seen in Fig. 3C); a housing for housing the light guide (mounting frame 350, Fig. 3C), the plurality of light sources, and the board (seen in Fig. 3C).”
Regarding claim 16, Dau discloses “ A light guide comprising: a plurality of interconnected collimators (320, Fig. 3C) arranged in a side-by-side immediately adjacent manner (seen in Fig. 3C), wherein each collimator comprises a light receiving surface at a proximal end and a light emitting surface at a distal end, wherein each collimator expands laterally outwardly in a distal direction (seen in Fig. 3A and 3C), and whereby substantially all light received at the light receiving surfaces internally reflects through the collimators and the base and emits from the light emitting surface (¶ [0060]).”
Regarding claim 17, Dau discloses the invention of claim 16, as cited above, and further discloses ““a plurality of light sources (Light emitting elements (LEEs) 312, Fig. 3C) in optical communication with the light receiving surfaces; a board onto which the plurality of light sources are mounted (seen in Fig. 3C); a housing for housing the light guide (mounting frame 350, Fig. 3C), the plurality of light sources, and the board (seen in Fig. 3C).”
Regarding claim 21, Dau discloses the invention of claim 17 (see 112(b) rejection for interpretation), as cited above, and further discloses “the point light sources comprise light emitting diodes (¶ [0107]).”  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s)  3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dau.
Regarding claim 3, Dau discloses the invention of claim 2 (see 112(b) rejection above for interpretation), as cited above, and except “a first angle defined by the first faces of the collimators relative to a plane defined by the light receiving surfaces of the collimators ranges from 82 to 89.9 degrees, or from 80 to 89.9 degrees, or from 75 to 89.9 degrees, and wherein 5a second angle defined by the second faces of the collimators relative to a plane defined by the light receiving surfaces of the collimators ranges from 80 to 89.9 degrees, wherein the first angle and the second angle are different.”  
	Dau does disclose “Optical couplers may have equal or different profiles or cross sections in different directions” (¶ [0093]).
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art, to select an angle for the faces of the collimator to be in the range of 80 to 89.9 degrees and different from each other. One of ordinary skill in the art would have been motivated to select appropriate angles in order to meet the specific lighting needs of a given application (such as desired intensity, output, etc).
Claim(s) 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dau in view of Santoro et al., US 10215344 B2.
Regarding claim 4, Dau discloses the invention of claim 1, as cited above, except “the major surfaces of the base comprise a plurality of longitudinally extending flutes.”  
Santoro discloses a light guide with a plurality of longitudinally extending flutes (218, Fig. 17B).
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art, to include longitudinal flutes, such as taught by Santoro, to the light guide, as taught by Dau. One of ordinary skill in the art would have been motivated to include flutes for improving the uniformity of the light, avoiding visible lines of light (Santoro, col. 1, ln. 33-36).
Regarding claim 5, Dau discloses the invention of claim 1, as cited above, except “the light emitting surface comprises texture elements selected from the group consisting of bumps, dimples, flutes, and cross-hatched flutes.”  
Santoro discloses a light guide with flutes on the emitting surface (218, Fig. 17B on 206).
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art, to include flutes, such as taught by Santoro, to the light guide, as taught by Dau. One of ordinary skill in the art would have been motivated to include flutes for improving the uniformity of the light, avoiding visible lines of light (Santoro, col. 1, ln. 33-36).
Regarding claim 6, Dau discloses the invention of claim 2 (see 112(b) rejection above for interpretation), as cited above, except “the first faces of the collimators comprise a plurality of longitudinally extending flutes, and wherein the second faces of the collimators comprise at least one pair of opposing steps.  
Santoro discloses a light guide with a plurality of longitudinally extending flutes in the transition region for the light sources (112, Fig. 1B) and opposing steps (Fig. 35B).
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art, to include longitudinal flutes and opposing steps, such as taught by Santoro, to the light guide, as taught by Dau. One of ordinary skill in the art would have been motivated to include flutes for improving the uniformity of the light, avoiding visible lines of light (Santoro, col. 1, ln. 33-36).

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dau in view of Chang et al.,US 9442240 B2.
Regarding claim 7, Dau discloses the invention of claim 1, as cited above, except “the light receiving surface comprises a plurality of V-shaped grooves, preferably two V-shaped grooves, wherein the V-shaped grooves comprise a plurality of flutes running normal to the direction in which the V-shaped grooves run, or wherein the V-shaped grooves run parallel or normal to the lateral extent of the base, or wherein the V-shaped grooves run diagonally to the lateral extent of the base in an alternating manner between adjacent collimators.”
Chang discloses a light guide with a light receiving surface with a plurality of V-shaped grooves (318, Fig. 12; each light source has two v-shaped grooves), and the V-shaped grooves are normal to the lateral extent of the base (seen in Fig. 12).
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art, to include V-shaped grooves, such as taught by Chang, on the light receiving surface, as taught by Dau. One of ordinary skill in the art would have been motivated to include v-shaped grooves for “scatter incident light of a non-visible region, so that leakage light on the non-visible region can be effectively blurred to greatly improve an uneven brightness phenomenon in the non-visible region (Chang col. 2, ln. 20-24).”

Allowable Subject Matter

Claims 11-15, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 11 recites, inter alia, a luminaire with a light guide, and “a baffle having a plurality of baffle elements, each baffle element laterally surrounding 24a proximal region of a corresponding collimator, wherein an inner surface of each baffle element comprise a light absorbing surface, wherein the light absorbing surface comprises a black surface or a reflective surface, wherein the board and baffle are integrally formed.”  

The references of record do not teach or suggest the aforementioned limitations, nor would it be obvious to modify those references to include such limitations.
Prior art Dau discloses a baffle (310, Fig. 3A) surrounding the collimators, but does not explicitly disclose that the baffle comprises a plurality of baffle elements, each baffle element laterally surrounding 24a proximal region of a corresponding collimator, wherein an inner surface of each baffle element comprise a light absorbing surface, wherein the light absorbing surface comprises a black surface or a reflective surface, wherein the board and baffle are integrally formed.
Claims 12-15 would be allowable due to their dependence on claim 11.
	
Claims 18-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 18 would be allowable for similar reasons as claim 11.
Claims 19-20 would be allowable due to their dependence on claim 18.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Gloss et al., US 10627560 B2 discloses a plurality of collimators connected to a light guide
Xiang et al., US 2019/0154228 A1 discloses a plurality of collimators connected to a light guide
Chaves et al., US 7286296 B2 discloses a plurality of collimators connected to a light guide
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL CHIANG whose telephone number is (571)270-3811. The examiner can normally be reached M to F, 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on (571)272-7242. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL CHIANG/Patent Examiner, Art Unit 2875     

/RAJARSHI CHAKRABORTY/Supervisory Patent Examiner, Art Unit 2875